Citation Nr: 1205965	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-27 281	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  

In a decision issued in November 2010, the Board determined the criteria for reconsidering the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and bilateral hearing loss had been met.  The Board reconsidered and denied service connection for bilateral hearing loss on the merits and remanded the claim for service connection for an acquired psychiatric disorder for additional development.  [In November 2011, it was requested that the Veteran be scheduled for a videoconference hearing on the issue of service connection for a psychiatric disorder.]

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court granted a joint motion for remand and vacated that part of the Board's decision to the extent that it denied entitlement to service connection for bilateral hearing loss.  The Court remanded the matter to the Board for readjudication consistent with the joint motion.

The record reflects that the Veteran was represented by Disabled American Veterans at the time of the November 2010 Board decision, but that he was represented by an attorney before the Court who continued to represent him in his claim before the Board.


FINDING OF FACT

Information obtained from the United States Social Security Administration database and associated with the claims file reflects that the Veteran died on December [redacted], 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


